DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment A
The ‘Amendment A’, filed on 27 January 2021, has been ENTERED and the allegations/arguments presented therein have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claims 1-28 are canceled.
	Claims 29, 32, and 34 are amended.

Response to Allegations/Arguments directed to ‘Sequence Compliance’
	The ‘Amendment A’ (page 5), filed on 27 January 2021, alleges/argues a newly submitted substitute specification is herein supplied which includes the required incorporation of the sequence listing by reference.  In view of the amendments to the specification, the 

Response to Allegations/Arguments directed to ‘Objections to the Specification, Embedded Hyperlinks and/or Other Form of Browser-Executable Code and Minor Informalities’
	The ‘Amendment A’, filed on 27 January 2021, submits a substitute specification that: 1) removes embedded hyperlinks and/or other form of browser-executable code; 2) adds the noted parenthetical on page 2, line 5; and 3)  alleges/argues a newly submitted substitute specification is herein supplied which includes the required incorporation of the sequence listing by reference.  In view of the amendments to the specification, these objections are hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Objections, Minor Informalities’
	The ‘Amendment A’ (page 7), filed on 27 January 2021, alleges/argues claims 29, 32, and 34 have been amended to address the various informalities objected to.  In view of the amendments to the claims, the allegation/argument is found persuasive and, thus, these objections are hereby withdrawn.

Response to Allegations/Arguments directed to ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’
The ‘Amendment A’ (page 7), filed on 27 January 2021, alleges/argues claim 32 is amended to remove the language at issue.  In view of the amendments to the claims, the allegation/argument is found persuasive and, thus, this rejection is hereby withdrawn.

Allowable Subject Matter
	In view of the amendments to the claims along with the allegations/arguments presented in the ‘Amendment A’, filed on 27 January 2021, all grounds of rejection in the ‘Non-Final Office Action’, mailed on 27 October 2020, have been overcome.
A search identified Voordeckers et al. (Adaptation to High Ethanol Reveals Complex Evolutionary Pathways. 06 November 2015. PLOS Genetics. Vol. 11, No. 11, pages 1-31; see ‘Information Disclosure Statement’, filed on 22 February 2018; herein “Voordeckers 2015”) as a relevant reference.  Voordeckers 2015 describes a Saccharomyces spp. comprising a MEX67 allele having a G to A mutation at a position relative to position of 456 of SEQ ID NO: 1 (i.e., G456A) (Abstract; page 14, 2nd full paragraph; page 25, 2nd and 3rd full paragraphs; and Table 2; Fig. 8).  However, Voordeckers 2015 is inapplicable as a prior art reference because its publication date, 06 November 2015, is after that of the earliest effective filing date of the instant application, 03 September 2015.    
	Accordingly, claims 29-34 are allowed.  

Conclusion
This application is in condition for allowance except for the following formal matters:

Objection to Specification
	The specification remains objected to because the Brief Description of Figures makes reference to colors representing certain aspects that are to be found in Figs. 1-3 and 5-8 (see PTO-90C’, mailed on 09 July 2019).  It should be recognized that the ‘Amendment A’ (page 6), filed on 27 January 2021, indicates the submission of a renewed Petition for Colored Drawings.  However, absent is the submission of an accompanying Petition for Color Drawings.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 C.F.R. 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636